NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMIAH JAMES PETLIG,                          No. 19-35672

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00721-MJP

 v.
                                                MEMORANDUM*
C. HARRAWAY, Officer,

                Defendant-Appellee,

and

SCOTT CARTER-ELDRED; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Washington state prisoner Jeremiah James Petlig appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

inadequate medical care while he was a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Gordon v. County of Orange, 888
F.3d 1118, 1122 (9th Cir. 2018), and we affirm.

      The district court properly granted summary judgment because Petlig failed

to raise a genuine dispute of material fact as to whether Harraway’s response to

Petlig’s request for immediate medical attention was objectively unreasonable. See

Gordon, 888 F.3d at 1124-25 (setting forth objective deliberate indifference

standard for Fourteenth Amendment inadequate medical care claims brought by

pretrial detainees).

      AFFIRMED.




                                         2                                     19-35672